Ex-99.h.2.C Fourteenth Amended and Restated Schedule A to the Inbound Call Management and Fulfillment Services Agreement by and between Scout Investments, Inc. and UMB Distribution Services, LLC Name of Funds Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Scout Low Duration Bond Fund Scout Emerging Markets Fund Scout Equity Opportunity Fund The undersigned, intending to be legally bound, hereby execute this Fourteenth Amended and Restated Schedule A to the Inbound Call Management and Fulfillment Services Agreement dated August 6, 2001, and executed by and between Scout Investments, Inc. and UMB Distribution Services, LLC (formerly known as Sunstone Distribution Services, LLC), to be effective as of the 24th day of March, 2014. UMB DISTRIBUTION SERVICES, LLCSCOUT INVESTMENTS, INC. By: /s/ Maureen A. Quill By: /s/ Andrew J. Iseman Title:Maureen A. Quill, President Title:Andrew J. Iseman, President
